Title: From James Madison to Jacob Crowninshield, 9 April 1806 (Abstract)
From: Madison, James
To: Crowninshield, Jacob


                    § To Jacob Crowninshield. 9 April 1806, Department of State. “I return the papers respecting the Hazard and also those accompanying Mr. Brook’s case. Mr. Monroe being fully possessed of the sentiments of the Executive on the subject of blockades will afford every due assistance should the course of the appeal in the first case require his intervention. In the meantime the parties concerned will do well to pursue the advice given by their Counsel with respect to the nature of the additional proofs.
                    “Mr. Brook’s case does not seem to be of a nature & magnitude to require the special intervention of the Executive. The complaint is of a series of disappointments, in executing at Bermuda, the process of the Court of Appeals. Being a

judicial matter, there is no doubt, a remedy of which his Counsel in London can avail him: but if any peculiarity should call for the interposition of our Minister in London he may be applied to.”
                